FilingCase 9:18-cv-80176-BB
       # 110331390            Document 11:16:17
                    E-Filed 07/16/2020 612-1 Entered
                                                AM on FLSD Docket 08/04/2020 Page 1 of 22
Case 9:18-cv-80176-BB Document 612-1 Entered on FLSD Docket 08/04/2020 Page 2 of 22
Case 9:18-cv-80176-BB Document 612-1 Entered on FLSD Docket 08/04/2020 Page 3 of 22
Case 9:18-cv-80176-BB Document 612-1 Entered on FLSD Docket 08/04/2020 Page 4 of 22
Case 9:18-cv-80176-BB Document 612-1 Entered on FLSD Docket 08/04/2020 Page 5 of 22
Case 9:18-cv-80176-BB Document 612-1 Entered on FLSD Docket 08/04/2020 Page 6 of 22
Case 9:18-cv-80176-BB Document 612-1 Entered on FLSD Docket 08/04/2020 Page 7 of 22
Case 9:18-cv-80176-BB Document 612-1 Entered on FLSD Docket 08/04/2020 Page 8 of 22
Case 9:18-cv-80176-BB Document 612-1 Entered on FLSD Docket 08/04/2020 Page 9 of 22
Case 9:18-cv-80176-BB Document 612-1 Entered on FLSD Docket 08/04/2020 Page 10 of 22
Case 9:18-cv-80176-BB Document 612-1 Entered on FLSD Docket 08/04/2020 Page 11 of 22
Case 9:18-cv-80176-BB Document 612-1 Entered on FLSD Docket 08/04/2020 Page 12 of 22
Case 9:18-cv-80176-BB Document 612-1 Entered on FLSD Docket 08/04/2020 Page 13 of 22
Case 9:18-cv-80176-BB Document 612-1 Entered on FLSD Docket 08/04/2020 Page 14 of 22
Case 9:18-cv-80176-BB Document 612-1 Entered on FLSD Docket 08/04/2020 Page 15 of 22




                                                                       7/16/20




                                                                       7/16/20




                                                                          7/16/20




                                                                          7/16/20




                                                                            7/16/20
Case 9:18-cv-80176-BB Document 612-1 Entered on FLSD Docket 08/04/2020 Page 16 of 22
Case 9:18-cv-80176-BB Document 612-1 Entered on FLSD Docket 08/04/2020 Page 17 of 22
Case 9:18-cv-80176-BB Document 612-1 Entered on FLSD Docket 08/04/2020 Page 18 of 22
Case 9:18-cv-80176-BB Document 612-1 Entered on FLSD Docket 08/04/2020 Page 19 of 22
Case 9:18-cv-80176-BB Document 612-1 Entered on FLSD Docket 08/04/2020 Page 20 of 22
Case 9:18-cv-80176-BB Document 612-1 Entered on FLSD Docket 08/04/2020 Page 21 of 22
Case 9:18-cv-80176-BB Document 612-1 Entered on FLSD Docket 08/04/2020 Page 22 of 22
